Citation Nr: 1200795	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  04-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for a stomach condition other than gastrointestinal reflux disease (GERD).  

2.  Entitlement to service connection for a gastrointestinal disability (claimed as a stomach problem), to include GERD and a stomach condition, and to include as secondary to service connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD. 

4.  Entitlement to service connection for history of cardiac arrest with automatic implantable cardioverter defibrillator (ICD), to include as secondary to service connected PTSD.

5.  Entitlement to service connection for a positional tremor, to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for a liver condition, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 RO decision.  

In September 2007, a local hearing was held before a Decision Review Officer (DRO) at the Los Angeles, California RO.  In May 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Los Angeles, California RO.  Transcripts of these proceedings have been associated with the claims folder.

In October 2009, the Board remanded these issues to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, the issues have been returned to the Board for appellate consideration.  Of note, the Board refers to the RO, and the AMC interchangeably as the Agency of Original Jurisdiction (AOJ) in its discussion.  For the sake of brevity, in its discussion the Board refers to his claim of entitlement to service connection characterized as "history of cardiac arrest with automatic implantable cardioverter defibrillator (ICD)" as a heart condition.  

In this case the Board reopens the Veteran's claim of entitlement to service connection for a stomach condition and then addresses the merits of that claimed disability and his diagnosed GERD together, considering all evidence of record.  This is because he has referred to common symptoms with regard to both a stomach condition and GERD.  


FINDINGS OF FACT

1.  In an unappealed May 1970 decision, the RO denied service connection for a stomach condition.  

2.  Evidence added to the record since the May 1970 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a stomach condition and raises a reasonable possibility of substantiating that claim.  

3.  The Veteran failed to report, without good cause, for examination scheduled in October 2010 related to claims of entitlement to service connection for hypertension, a gastrointestinal disorder, a heart disorder, a liver disorder, and positional tremor; he is presumed to have been notified of the examination.  

4.  A stomach condition, other than GERD, did not have onset during active service, was not proximately caused or aggravated by his service-connected PTSD, and is not otherwise etiologically related to his active service.  

5.  The Veteran's GERD did not have onset during active service, was not proximately caused or aggravated by his service-connected PTSD, and is not otherwise etiologically related to his active service.  

6.  The Veteran has not had a disability due to liver disease or injury at any time since he filed his claim in November 2001.  

7.  The Veteran's positional tremor did not have onset during active service, did not manifest until many years after separation from active service, was not proximately caused or aggravated by his service-connected PTSD, and is not otherwise etiologically related to his active service.  

8.  The Veteran's hypertension did not have onset during active service, did not manifest until many years after separation from active service, was not proximately caused or aggravated by his service-connected PTSD, and is not otherwise etiologically related to his active service.  

9.  The Veteran's heart condition did not have onset during active service, did not manifest until many years after separation from active service, was not proximately caused or aggravated by his service-connected PTSD, and is not otherwise etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The May 1970 decision, in which the AOJ denied service connection for a stomach condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for a stomach condition have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The criteria for entitlement to service connection for a stomach condition, other than GERD, have not been met.  38 U.S.C.A. §§  1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.655 (2011), 3.310 (2006).

4.  The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§  1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.655 (2011), 3.310 (2006).

5.  The criteria for entitlement to service connection for a liver condition have not been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.655 (2011).

6.  The criteria for entitlement to service connection for positional tremor have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.655 (2011), 3.310 (2006).

7.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.655 (2011), 3.310 (2006).

8.  The criteria for entitlement to service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.655 (2011), 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims to reopen previously denied claims, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  

Here, the VCAA duty to notify was mostly satisfied by way of letters sent to the Veteran in March 2002, March 2006, and January 2010.  These letters informed the Veteran of what evidence was required to substantiate the claims for service connection and of his and VA's respective duties for obtaining evidence.  The January 2010 letter informed the Veteran as to what the evidence must show to substantiate a claim based on a secondary service connection theory of entitlement.  

In January 2010 letter, the AOJ provided the Veteran notice as to the meaning of "new and material evidence" and the need for such to reopen his claim of entitlement to service connection for a stomach disorder.  The AOJ informed the Veteran that the reason the claim was denied in 1970 was "because not incurred/caused by service.  Therefore, the evidence you submit must be new and relate to this fact."  

The AOJ's description of why the Veteran's claim was denied in 1970 is incorrect.  The May 1970 rating decision states that "VA exam shows no psychiatric disease and no stomach disease is found . . Condition is shown by history only."  In the letter sent to the Veteran in June 1970, notifying him of the decision, the AOJ informed him as follows:  

You are not entitled to compensation for your ankle condition, back condition, or stomach condition as your last examination did not show they caused any present disability.  There is nothing in our records to show the existence of the nervous condition or the ulcer for which you claim compensation.  

Thus the reason for the previous denial was that the Veteran did not have a current disability, his claim was not denied on the basis that a present disability was not incurred in service.  Moreover, an unestablished fact necessary to substantiate the claim was that he has a present disability.  Thus if new evidence showed that he had the claimed disability, reopening is required.  Although the notice was defective in this regard, the Board here has reopened the claim thus the purpose of the notice has been achieved and the defect in the notice is not prejudicial to the Veteran and no corrective action is necessary.  See generally Shinseki v. Sanders 129 S. Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits).  

Although not all of the notice provided was provided prior to the initial unfavorable adjudication by the AOJ, the Veteran has had a meaningful opportunity to participate in the processing of the claims since the notice was provided and the AOJ readjudicated the claims in an October 2011 supplemental statement of the case.  These facts show that the timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The AOJ has obtained service treatment records and VA treatment records.  Relevant records from all private treatment providers adequately identified by the Veteran have been obtained and are associated with the claims file.  

Of note, in May 2002, the AOJ requested records of treatment for a liver condition from "J.O.," M.D. because the Veteran identified Dr. J.O. as having treated him for a liver condition in 1989-1990.  That request letter was returned to sender by the U.S. Post Office.  In the June 2002 decision and in the February 2004 statement of the case, the AOJ listed the evidence that it considered and noticeably absent is mention of Dr. J.O.  The Veteran did not make any inquiries as to evidence from Dr. J.O., including asking VA why evidence from Dr. J.O. was not considered.  

But more importantly, given the evidence in this case and the dates that the Veteran reported treatment by Dr. J.O., any records of that treatment could not change the outcome of this decision.  That is because the Veteran indicated that Dr. J.O. treated him in 1989 - 1990 for a liver condition but the evidence lacking in this case is evidence that he has had a liver condition at any time from when he filed his claim in 2001 to the present.  Not only is there no indication that the Veteran had onset of a liver condition during his service which ended in 1969, a fact which treatment in 1989 - 1990, twenty years later, could not show, but most significantly, treatment in 1989 - 1990 could not show that the Veteran has had a liver condition at any time from 2001 to the present.  The lack of evidence of a liver condition present at any time since he filed his claim in 2001 is the reason that the Board denies his appeal as to service connection for a liver condition.  For these reasons, the Board finds that even if VA did not specifically notify him that its request for evidence from J.O. had been returned by the Post Office such lack of notice could not have resulted in prejudice to the Veteran.  Hence, no corrective action is necessary.  

An examination was scheduled for the Veteran with regard to all of the issues that are the subject of this appeal.  In June 2010, the AOJ sent the Veteran a letter informing him that it had asked the VA medical facility nearest to him to schedule him for an examination in connection with his claim of entitlement to service connection for PTSD (a claim that has since been granted).  He was told that he would be notified of the date, time and place of the examination and if he could not attend the examination to contact the medical facility as soon as possible.  The letter also informed him that if he failed to report without good cause the claim would be rated based on the evidence of record or  could be denied.  He was also informed of examples of good cause consistent with the applicable regulation.  

A compensation and pension (C&P) examination inquiry printed in June 2010 documents that a request was initiated for a psychiatric examination to be held at a local VA facility.  The Veteran's address and phone numbers are listed on the form.  The Veteran attended that examination, held in October 2010.  Based in part on that examination, the AOJ granted service connection for PTSD in a March 2011 rating decision.  

Consistent with the Board's October 2009 remand, following the grant of service connection for PTSD the AOJ requested an examination with regard to the disabilities that are the subject of this appeal.  In July 2011 the AOJ sent the Veteran a letter informing him that it had asked the VA medical facility nearest to him to schedule him for an examination in connection with his claim.   He was told that he would be notified of the date, time and place of the examination and if he could not attend the examination to contact the medical facility as soon as possible.  The letter also informed him that if he failed to report without good cause the claim would be rated based on the evidence of record or could be denied.  He was also informed of examples of good cause consistent with the applicable regulation.  

Of record is a C&P examination inquiry printed in July 2011 documenting that an examination was requested with regard to all of the issues that are the subject of this appeal.  The date of the request was in July 2011.  This inquiry includes the Veteran's address and telephone numbers and that information is identical to the information listed in the inquiry associated with the PTSD examination request.  

Next, is a C&P examination inquiry printed in August 2011 documenting that an examination was requested with regard to all of the issues that are the subject of this appeal.  That inquiry shows that the earlier examinations had been cancelled by medical administration service and were again requested in August 2011.  

Next, is a C&P examination inquiry printed in October 2011 documenting that an examination was requested with regard to all of the issues that are the subject of this appeal.  That inquiry shows that the examination had again been requested, this time in October 2011 and had again been cancelled.  Included in that inquiry are two pages showing "All Appointments."  There is an entry for October 19, 2011, for a C&P general examination, annotated "NO-SHOW."  

In the October 2011 supplemental statement of the case, the AOJ stated, in pertinent part, as follows:  "Notification, that you failed to report for VA examinations:  Hypertension, Liver/Gall Bladder/Pancreas, Neurological Disorders Miscellaneous, Peripheral Nerves, and Stomach/Duodenum/Peritoneal Adhesions, received August 10, 2011."  

In October 2011, the Veteran sent to VA a copy of the first page of that supplemental statement of the case on which he stated that he was never notified of the examinations.  

"There is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).  That presumption applies to the AOJ's mailing of a notice of a VA medical examination.  Id.  That presumption "may be overcome only by the submission of "clear evidence to the contrary."  Id. (citing Ashley v. Derwinski, 2 Vet. App. 309 (1992).  

The absence of letter in the claims file notifying the Veteran of the time, date, and place of the examination is not clear evidence that VA did not notify him of the examination and does not rebut the presumption of regularity.  In Kyhn, the claimant argued that the absence of VA's computer-generated notice of the examination is sufficient to rebut the presumption of regularity.  Id. at 235.  The U.S. Court of Appeals for Veterans Claims (Veterans Court) held as follows:  

The Court holds that it is not.  Because the regular practices of VA do not include maintaining a hard copy of the veteran's notice of his or her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed.  

Id.  

The Board finds that there is no clear evidence that VA failed to follow its regular practice in notifying the Veteran of the examination.  The Veteran attended the C&P examination with regard to his claim of entitlement to service connection for PTSD, so clearly he received notice of that examination.  That examination led to the grant of service connection for PTSD.  Similarly, clearly he received the October 2011 supplemental statement of the case because he responded to that document.  His resided at the same address throughout the process from before he attended the PTSD examination, during the time that the examination that he did not attend was scheduled, and after that time - when he received the supplemental statement of the case.  His simple assertion that he did not receive notice of the later examination, given these facts, is found to be not credible.  

VA has discharged its duty to assist the Veteran in providing him with an examination, including obtaining a relevant medical opinion.  It did so by providing him with an opportunity to attend an examination with regard to all of the claims that led to this appeal.  The Veteran has not provided good cause for why he did not attend the examination.  

Finally, the Board finds that there has been compliance with its October 2009 remand.  In that remand, the Board directed the AOJ to provide VCAA notice with regard to reopening a finally decided claim and with regard to substantiating a claim based on a secondary service connection theory of entitlement.  As already explained this notice was provided and to the extent that the notice was incorrect, the error was harmless and requires no further action.  The RO also directed the AOJ to obtain the Veteran's Social Security Administration disability records and that has been accomplished.  Whether the directives to conduct development related to establishing service connection for PTSD were carried out does not matter because service connection for PTSD was established by the AOJ during the course of the remand.  The AOJ complied with the directive to ensure any additional indicated development was accomplished for the claims decided in the instant decision, including scheduling the Veteran for appropriate examination.  The AOJ readjudicated all claims on appeal in the October 2011 supplemental statement of the case.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Service Connection

The Veteran contends that he is entitled to service connection for heart, stomach, and liver conditions and for tremors and hypertension based on a theory of secondary service connection.  That is, that his PTSD, for which service connection has been established, has either caused or aggravated these other conditions.  The Board has also considered a direct service connection theory of entitlement - that the claimed conditions actually began during his active service or could be presumed to have began during his active service.  Ultimately, the Board determines that service connection is not warranted for these conditions.  Before addressing the service connection issues, however, the Board first addresses whether the claim of entitlement to service connection for a stomach condition may be reopened.  


II.A.  Reopening - Stomach condition claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

All claims that led to this appeal were received by the RO in November 2001.  That included his claim for a stomach problem.  Prior to then, in a May 1970 rating decision, an RO had denied service connection for disability claimed by the Veteran as a stomach condition.  In that decision, the RO described the condition as "acute viral infection or  acute gastroenteritis due to bad food" and listed its determination  at the bottom of the decision as a denial of benefits for "chronic stomach disease or stomach ulcer."  Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  Therefore, the Board must first determine if the claim may be reopened, and, if so, only then determine whether service connection is warranted.  

An appeal to the Board must be initiated by a notice of disagreement.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  Except in case of a simultaneously contested claim, which this is not, the notice of disagreement must be received by the AOJ that issued the decision within one year of the mailing of notice of the decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.300, 20.302(a).  A notice of disagreement is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201.  If a timely notice of disagreement is not filed, the decision shall become final and the claim will not thereafter be reopened or allowed, except as may be otherwise provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c).  

The RO mailed notice of the May 1970 decision and of his appellate rights to the Veteran in June 1970.  A review of the claims file fails to disclose any document received within one year of that mailing that expressed dissatisfaction or disagreement with the decision and an intent to contest the result.  Hence, that decision is final.  

The statutory exception to the rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The basis for the May 1970 denial was that VA examination failed to show that the Veteran had stomach disease.  Therefore, an unestablished fact necessary to substantiate that claim is some competent evidence that the Veteran has had a stomach condition at some time since he filed his claim in 2001.  The term "stomach condition" which ultimately originates with a layperson, the Veteran, the Board interprets as to include any gastrointestinal disorder.  

In January 2002 VA afforded the Veteran a compensation and pension examination, through QTC Medical Services, and conducted by a physician at the Canyon Medical Group.  After obtaining a relevant history from the Veteran and conducting an examination, the examiner provided the following relevant diagnosis:  "For veteran's claimed condition of stomach condition, the diagnosis is GERD.  The subjective factor is veteran's complaint of epigastric discomfort with heartburn.  No objective factor."  

Thus the Veteran has been diagnosed by a medical professional with GERD.  This diagnosis was not of record at the time of the 1970 decision nor was any evidence from this medical professional and the evidence relates to an unestablished fact, a stomach condition, necessary to substantiate his claim of entitlement to service connection for a stomach condition.  Furthermore it raises a reasonable possibility of substantiating the claim because if there is sufficient evidence of in-service onset of GERD and of a nexus between his currently diagnosed GERD and his service, the elements for service connection would be met.  See Shade v. Shinseki, 24 Vet. App. 110, 115-119 (2010) (explaining that the regulatory language "raises a reasonable possibility" in the context of a claim to reopen "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  

Of note, in October 2009 the Board remanded this issue to provide the Veteran with notice as to the evidence needed to reopen a finally denied claim.  It also instructed the AOJ that, if PTSD were granted, to provide the Veteran with examinations and obtain relevant opinions for all issues remanded if such development was warranted.  The AOJ complied with this request but the Veteran failed to report for the examination without showing good cause, as already discussed more fully in the "Duties to notify and assist" section of the instant document.  

As provided in 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, the action that shall be taken depends on what kind of claim is involved.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously denied, or a claim for increase, the claim shall be denied.  Id.  

Although § 3.655(b) states that VA shall deny a reopened claim for a benefit which was previously denied, by its very language it this requirement does not apply unless the claim is reopened.  Therefore, this provision has no application at the stage of determining whether to reopen the claim.  

At this point, the Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim." Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss.  The Federal Circuit held that these were two different claims.  

Although Boggs addressed the language of 38 U.S.C.A. § 7104(b), the statute governing claims previously denied in a Board decision, the Veterans Court has discussed Boggs in the context of claims previously denied only by the AOJ and governed by 38 U.S.C.A. § 7105(c).  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  This leads the Board to the conclusion that the holding in Boggs is not to be limited to claims previously denied by the Board but is to be considered where the previous denial was only by the AOJ.  

In Velez, the Veterans Court provided as follows:  

we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injurys" (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter. 

Id. at 204.  The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id.  

The claims filed by the Veteran in 1970 and in 2001 appear to the same.  In one he refers to a stomach condition and in the other a stomach problem.  His statements surrounding both claims tend to show that he based his claim on gastrointestinal symptoms perceived by him to be associated with anxiety or nervousness.  Thus, it appears that the evidence presented does not truly amount to a new claim and therefore the Board should address whether the claim may be reopened.  As it is not prejudicial to the Veteran to reopen the claim, the Board chooses that route.  Therefore the claim of entitlement to service connection for a stomach condition must be reopened.  

To the extent that the claim is "reopened" 38 C.F.R. § 3.655(a) and (b) leave the Board no discretion as to the disposition on the merits of the claim because it requires that "a reopened claim for a benefit that was previously denied . . . shall be denied" if the Veteran fails, without good cause, to report for an examination.  However, because the claim could also be construed as a new claim for GERD and because the Veteran has reported similar symptoms in both instances, the Board will address the merits of the claim, along with the Veteran's other issues on appeal, in the following sections.  That is, although the Board ultimately denies service connection for all claimed gastrointestinal disabilities, whether characterized as GERD or a stomach condition, it does so only after evaluating the merits on all evidence of record.  


II.B.  Service Connection - Merits - Factual Background

Other than the claim of entitlement to service connection for hypertension, neither the Veteran nor his representative have specifically contended that any of his disabilities had onset during his active service.  Rather, he has consistently contended that the conditions should be service connected as secondary to PTSD.  This is shown by December 2009 argument in which his representative stated that if service connection were established for PTSD, disability due to his hypertension, artery disease and myocardial infarction should be service connected secondary to his PTSD.  During the May 2009 hearing, most of the testimony provided by the  Veteran had to do with the occurrence of in-service stressors related to his claim of entitlement to service connection for  PTSD.  As to the other issues on appeal, his representative stated that those hinged mostly on whether service connection was established for PTSD.  May 2009 transcript at 27.  

As to the hypertension claim, his representative argued during the hearing that service connection on a direct theory of entitlement, i.e., onset of a present disability during service, may be warranted.  In doing so he referred to a June 28, 2002 rating decision of and stated as follows:  

Under the analysis for the grant of house bound entitlement for  the non service connected pension, they make a notation that [the Veteran's] high blood pressure was diagnosed in 1967.  I'm not sure if that is an error, a misstatement on that rating decision.  I would just ask that perhaps if you could take a look at the- in the service treatment records again to see if there was indeed a- a diagnosis of hypertension in 1967.  

Id.  As provided by the training letter addressing C&P cardiovascular examinations, hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  See VA Training Letter (TL) 00-07 at pg. 21 (July 17, 2000, revised November 1, 2005).  

Service treatment records contain no statements of treatment for or symptoms of heart disease, vascular hypertension, tremors, or a liver condition.  The highest blood pressure readings in service are found in the November 1969 report of medical examination for separation from active service.  Those readings were 138 mm Hg. systolic and 82 mm. Hg. diastolic (all blood pressure readings are in those units and all future references are stated with the systolic pressure "over" the diastolic pressure).  That report includes a normal clinical evaluation of the Veteran's heart, vascular system, neurological system, and abdomen and viscera.  There is no annotation that his blood pressure was abnormal.  The only abnormalities noted were that he had defective visual acuity and that he had an abnormal clinical evaluation for identifying body marks, scars and tattoos, with a notation for circumcision.  

As to a gastrointestinal condition, on January 15, 1969 the Veteran complained of nausea that morning with vomiting that began in the afternoon along with watery stools, headache, vertigo, general malaise, and constantly upset stomach.  Impression was acute intestinal viral infection and gastroenteritis due to ingestion of bad food.  A note from January 16, 1969 included that the Veteran was recovering rapidly with no problem involving vomiting or diarrhea and the only remaining symptom was slight exhaustion.  He was tolerating small amounts of fluids and solids and was to remain off the watch list for the remainder of the day.  There are no other reports of gastrointestinal symptoms and no indication in the report of the November 1969 examination, at the time of separation from active duty, that he had any gastrointestinal abnormality, disorder, or symptoms.  

Following service, the first relevant evidence is VA treatment records from December 22, 1969, documenting the Veteran's report that he had an upset stomach and vomiting.  The note describes the Veteran as a very nervous person.  Impression was nonspecific gastritis.  The rest of the impression is not legible.  He was prescribed Mylanta and Librium.  

Next, is a report of an April 1970 VA examination that was conducted following his January 1970 claim for benefits for a stomach condition and a nervous condition.  That report, and associated documents, does not mention hypertension, a liver condition, heart disease, or contain findings of any disorders including the claimed disabilities on appeal at the present time.  His blood pressure was 124 over 68 at the time of the examination.  

That April 1970 report documents the Veteran's account that he first developed stomach trouble during service in 1967 when he was feeling nervous.  He reported that, as of the time of the examination, he was considerably better and occasionally suffered from heartburn that he treated with Rolaids.  An upper gastrointestinal radiology study was essentially negative.  

On June 3, 1970 the RO sent a letter to the Veteran informing him that he had no service connected disability and that outpatient treatment was not authorized.  

The next relevant evidence, and the earliest evidence of tremors, is a letter dated in June 1998 in which a private treatment provider, "J.L.," M.D. stated that the Veteran reported that for the past eight years he had a gradual increase in shakiness of his right upper extremity.  The Veteran informed Dr. J.L. that he had elevated blood pressure.  Past medical history noted included twenty-six years of heavy alcohol consumption with reduced consumption in the previous five years.  Dr. J.L. noted that given the negative family history for tremor and the Veteran's personal history of heavy alcohol consumption, "there is a possibility that he has liver disease as the basis for his increasing tremor."  Dr. J.L. recommended checking blood work with attention to liver function and having B12 levels checked.  Dr. J.L. also noted that the Veteran had been prescribed Inderal and the Veteran reported that this was useful for him because his blood pressure was elevated.  Blood pressure at the time of Dr. J.L.'s examination was 124 over 78.  He reported that the only other medication he took was Zantac for what the Veteran described as ulcer symptoms.  

June 18, 2001 to June 22, 2001 treatment notes from Community Memorial Hospital document that the Veteran had a cardiac arrest while on a boating trip, that a physician had been present and had performed cardiopulmonary resuscitation, and that he was brought to the hospital for evaluation.  Past medical history was notable for hypertension.  He was treated for the heart condition by implantation of an implantable cardioverter-defibrillator (ICD).  A letter from "D.O.," M.D. documents that the ICD was implanted following a syncopal episode.  

In a September 2001 treatment Dr. J.L. explained that he had conducted a neurological evaluation with regard to the Veteran's hand tremors.  He stated that the tremors had been attributed to the Veteran's twenty-five year period of alcohol abuse even though he ceased drinking 10 years earlier.  The Veteran reported that the tremors were worse when nervous and lessened when he was calm and that the Veteran thought they were related to his PTSD.  

Dr. J.L. listed a relevant medical history and results of physical neurological examination.  He provided a relevant impression of "[c]hronic tremor of the upper extremities which may be secondary to anxiety."  

In an October 2001 letter, a chiropractor, "B.D.," D.C. reported that he had been treating the Veteran periodically since 1982 for  back symptoms.  Dr. B.D. reported that in June 2001 the Veteran had a heart attack.  He went on to state as follows:  "Apparently there was slight damage sustained to his heart muscle.  What is more disturbing is that now he has developed a neurological brain disorder.  He has lost significant motor ability in his right hand."  

A November 2001 progress note signed by Dr. J.L. includes that the Veteran's blood pressure was currently being controlled with aspirin and statin and that the tremors in his upper extremity had lessened with anti-anxiety agents.  Dr J.L. stated that the diagnostic test results of the Veteran's brain were compatible with brain stem infarct and opined that the Veteran's episode at the lake probably started with brain stem ischemia which may have then triggered cardiac arrhythmia.  

During the January 2002 C&P examination, the Veteran reported dates of onset of his claimed disabilities.  He reported that his hand tremors began in 1967 and that he had been treated with medication for the tremors since 1997.  He reported that he had a cardiac arrest in June 2001.  As to history of a liver condition, he reported a history of heavy alcohol consumption from 1967 to 1993 during which time he had nausea, vomiting, and right upper quadrant pain but after he stopped drinking his symptoms resolved.  He reported that he did not, at the time of the January 2002 examination, have any symptoms associated with his liver.  As to his gastrointestinal condition, he reported that he had suffered from nausea and heartburn for 25 years.  He reported that he had symptoms of nausea and vomiting on a weekly basis that were triggered by stress, coughing, and acid.  He also reported that he had a history of hematemeses in 1969 with the last episode in 1992.  

The last entry in that history section is "[h]is high blood pressure was diagnosed in 1967.  He reported symptoms of nervousness and anxiety due to his high blood pressure.  He is on Lisinopril, Aspirin, Buspirone, and Lovastatin."  There is no other mention of date onset of hypertension or blood pressure in this report.  

Blood pressure measurements during the physical examination were 130 over 80, 128 over 80, and 130 over 80.  

Following physical examination, the examiner provided the following diagnoses and explanation of the subjective and objective factors underlying each diagnosis:  (1) Cardiac arrhythmia with cardiac arrest status post ICD placement; the subjective factor was history of cardiac arrest due to arrhythmia and the objective factor was the fact that he had ICD placement.  (2)  High blood pressure; the subjective factor was the Veteran's history of high blood pressure and the objective factor was that he was taking antihypertensive medication.  (3)  Positional tremor; the subjective factor was the Veteran's complaint of hand shaking and the objective factor was positional tremor of his hands, more prominent on the right.  (4)  As to the liver condition, the examiner stated that there was no pathology to render a diagnosis.  (5)  GERD; the subjective factor was the Veteran's complaint of epigastric distress with heartburn and there was no objective factor.  

In a May 2002 medical history form the Veteran indicated that VA treated him for tremors in May and June 1970 and that Dr. "A.L." treated him for tremors in June 2001; that VA treated him for hypertension and a stomach condition in May and June 1970; that "J.O." treated him for a liver condition in February 1989 and October 1990, and that a Community Hospital treated him for cardiac arrest in June 2001.  The physician identified by the Veteran as Dr. "A.L." is Dr. J.L.  Of record is letter sent to Dr. J.O. in May 2002 by the RO requesting treatment records.  The letter was returned to VA by the U.S. Post Office.  

In an October 2002 letter a VA physician, Dr. "S," stated that the Veteran had anxiety disorder, depression, coronary artery disease, high blood pressure, had suffered myocardial infarction with cardiac arrest and that his high blood pressure and coronary artery disease could be related to traumatic life events and anxiety disorder. 

In a December 2002 letter, a registered nurse, "R." addressed his PTSD symptoms and stated that "When he is so stimulated by thoughts, dreams and their subsequent emotions: his heart rate increases, he begins to sweat and his breathing becomes shallow and irregular."  

In a January 2003 letter, another VA physician, Dr. "B." who indicated expertise in cardiology, provided an opinion as follows:  

[The Veteran] has severe anxiety disorder with stress, coronary artery disease, hypertension, a myocardial infarction and cardiac arrest with an implantable cardiodefibrillator.  It is more likely than not that his hypertension, coronary artery disease, and subsequent myocardial infarction are related to his stress and anxiety disorders.  

VA neurology notes from May 2003 include a history of hand tremors, right greater than left, for at least the past 15 years with worsening in past years and that he also has head and feet tremors.  EEG study was inconclusive but the neurologist stated that it appeared that the Veteran had a generalized tonic-clonic seizure in the past, that it is possible that the seizure was followed by his arrhythmia, and that the tremor is most likely an essential tremor.  

In March 2004 the Veteran submitted articles and abstracts of articles in support of his claims.  A 1996 article from the American Heart Association is titled ""Fight-or-flight response to mental stress can damage hearts" and includes findings from various studies.  A representative example of the conclusions stated in that article is as follows:  "Just like elevated cholesterol, mental stress over time may injure blood vessels and promote atherosclerosis in susceptible individuals."  A 1997 article from the American Heart Association is titled "Mental stress response linked to blood vessel blockages" and includes findings from studies involving correlations between stress and the vascular system.  That article reports a number of findings linking mental stressors to physiological changes.  It includes the statement that the research team hoped to follow the patients over the next five or more years "to find out whether such "hot reactors" to mental stress have more heart attacks and other heart disease events than people who didn't react to mental stress."  Also submitted was a 1992 article entitled "Current posttraumatic stress disorder and cardiovascular risk factors in Dutch Resistance veterans from World War II"  This article includes a conclusion that data from studies suggest that early sensitization to environmental stressors may be associated with a high prevalence of current PTSD and excess CVD risk factors in subjects exposed to extraordinary war-time trauma and that this may lead to vital exhaustion.  Finally, he submitted the abstract of a 1983 psychiatric journal article titled "Psychosocial stress and ischaemic heart disease: a rejoinder to Boman's response."   That abstract concludes that a review of the psychosocial etiology of ischemic heart disease was prompted by a recent decision of an Administration Appeals Tribunal to accept that the ischemic heart disease of a non combatant World War II veteran could be attributed to his war service and states that in the light of existing clinical and research evidence the Tribunal appeared to have erred in its judgment.  

In May 2004, the Veteran submitted a letter signed  by a Vet Center psychologist who provided a diagnosis of PTSD and stated that the Veteran's stress response generally took the form of development of physical symptoms and reported that the Veteran had headaches, chest pains, weakness, and tachycardia.  

Records from the Social Security Administration, regarding his claim for Social Security disability benefits, contain no statement relating the Veteran's disabilities on appeal to his active service or to his PTSD.  Included in those records are treatment records from Ashwood Family Practice.  September 2001 Ashwood Family Practice treatment notes include assessments of GERD and of worsening tremor of both hands.  As to the latter, the clinician noted that the tremors were of unclear etiology but thought to possibly be related to prior alcohol abuse and alcohol effect on the brain.  The Veteran reported that the tremors had been present for over ten years.  

In December 2008 written argument the Veteran's representative referred to the statements of Dr. B, Dr. S. and the registered nurse, R. as tending to show that the Veteran's hypertension and heart condition were related to his PTSD.  

Of record is a July 2010 request from the AOJ to a VA medical center for a C&P psychiatric examination.  In October 2010 the Veteran attended the examination and the examination was completed.   Also of record is a document, printed on October 25, 2011, indicating that the AOJ had requested that a VA medical center provide the Veteran with a C&P examination with regard to all of the claimed disabilities that are the subject of this appeal.  In that request, the AOJ asked the examiners to provide an opinion as to whether the claimed disabilities had onset during the Veteran's active service or were caused or aggravated by his PTSD.  This document includes evidence that the Veteran did not report (No Show) for a C&P examination scheduled in October 2011.  A supplemental statement of the case sent to the Veteran on October 25, 2011, informed him that that he failed to report for the scheduled examination and that VA had not received a request to reschedule the examinations.  There is no statement from the Veteran asserting that he had good cause for failure to report to the examination.  Rather he has only stated that he was not notified of the examination.  



II.C.  Service Connection Merits - Law and analysis

As stated in the discussion addressing reopening the claim of entitlement to service connection for a stomach condition, service connection can be established by a showing that a present disability is due to disease or injury shown to have been incurred or aggravated during active service.  One way of establishing the "nexus" element of a service connection claim is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  

A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was  noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  

In addition to establishing service connection based on a showing that a present disability is due to disease or injury shown to have been incurred or aggravated during active service, some chronic conditions, including cardiovascular disease (and hypertension) and organic neurological conditions can be presumed to have had been incurred or aggravated during active service if manifest to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Another avenue to establish service connection is through a theory of entitlement referred to as "secondary service connection."  That is, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) a disease or injury for which service connection had not yet been established.  The additional burdens were imposed by language that VA would not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there was medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  The appropriate version of § 3.310 in the instant case is that version effective prior that revision, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The reason the earlier version is potentially more favorable to the Veteran is the earlier version does not require a showing of a baseline level of severity of the nonservice-connected disease or injury in order to establish service connection based on aggravation.  

In this case, VA examinations were scheduled with regard to the issues on appeal.  The Veteran, without good cause, failed to report for the examinations.  As provided in 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, the action that shall be taken depends on what kind of claim is involved.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously denied, or a claim for increase, the claim shall be denied.  Id.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

The Federal Circuit has provided guidance for determining what kinds of lay evidence that are competent evidence, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

When deciding a claim of entitlement to service connection reasonable doubt as to any relevant point will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.C.1.  Gastrointestinal claim

As discussed above, GERD was diagnosed after the April 1970 denial and the Board evaluates the merits of that claim, as a new claim, based on the evidence of record.  The Board has reopened the claim of entitlement to service connection for a stomach condition, and the Veteran asserted common symptoms as to a stomach condition and GERD.  Hence, the Board evaluates all issues involving a stomach condition and GERD based upon all relevant evidence of record.  

On balance, the service treatment records and examination report from April 1970 are evidence against a finding that the Veteran's GERD had onset during service.  He had a single short term episode of gastrointestinal symptoms documented in the service treatment records in 1969.  There is no indication in those records that that episode involved GERD, rather it was linked to food poisoning.  But by the time of the November 1969 examination there were not only no further reports of gastrointestinal symptoms but the examination at separation from service contained no abnormal findings related to his gastrointestinal system and no indication that he suffered from GERD at that time.  He again had a single episode, which appears short term, of gastritis in December 1969 but the April 1970, the examiner determined that he had no gastrointestinal disability.  

His report to the examiner in April 1970, that he had occasional heartburn and that he suffered from stomach problems in 1967 is some evidence of continuity of symptomatology.  His report documented in the January 2002 C&P examination report, however, tends to show that whatever symptoms he may have had at that time had not been continuous since service, given that he reported that symptoms of nausea and heartburn had been present for twenty-five years (which puts onset after service), and, more significantly, made no specific reference to having stomach complaints in service.  Given this context, a C&P examination, the Board would expect such a reference if he did have continuous symptoms first noted during service.  

As to his report that VA treated him for a stomach condition in May and June 1970, the Board finds that report to not be credible.  The June 3, 1970 letter sent to the Veteran specifically indicates that he was not eligible for treatment by VA.  The only 1970 evidence is that evidence associated with his claim for disability benefits; it is not evidence of treatment.  The Board finds this evidence more probative than the Veteran's statements decades later asserting such treatment.  Given these facts - which show not merely the absence of evidence of treatment but show that he was not eligible for VA treatment, the Board finds that the Veteran's reports that he was treated for a stomach condition by VA in May and June 1970 are not credible.  

As to his report of gastrointestinal symptoms when nervous, that report is favorable to his claim on both a direct theory of entitlement and a secondary theory of entitlement.  As to the direct theory, it is some evidence that he did have gastrointestinal disability during service.  As to a secondary theory, it is some evidence that his GERD may be related to his PTSD.  

While the Veteran is competent to report symptoms and is competent to report his perception of nervousness as coinciding with those symptoms, whether there is actually any cause and effect relationship, and by this the Board means either that the PTSD caused his GERD or aggravated his GERD, is not answered by his report of symptoms.  The Veteran is not shown to have any medical training.  Whether his GERD causes an increase in anxiety or whether anxiety causes or has aggravated his GERD requires evidence based on medical expertise.  

What is lacking in the record as to this issue is medical expert evidence.  As with the other issues on appeal, the Board recognized this when it remanded his claims in 2009 and sought to afford the Veteran an examination to obtain the medical expert evidence.  The lack of medical expert evidence as to this issue leaves the record insufficient to determine that the GERD that he has had since he filed his claim that led to this appeal is related to his active service on a direct basis or is proximately caused or aggravated by his  PTSD.  The only gastrointestinal condition shown by the evidence to have existed at any time since he filed his claim in November 2001 is GERD.  The evidence is against a finding that he has had any other stomach condition since he filed his claim in 2001.  The Board concludes that without competent medical evidence of a link between his GERD and service or his service-connected PTSD, the evidence weighs against his claim.  

The preponderance of evidence is against a finding that the Veteran's GERD had onset during service with continuous symptoms since service.  There is no competent evidence sufficient to find that his GERD is proximately caused or aggravated by his PTSD.  For these reasons, the appeal as to entitlement to service connection for a gastrointestinal disorder must be denied.  There is no reasonable doubt to be resolved as to this issue.  


II.C.2.  Hypertension, heart disease, and tremors claims

First the Board addresses the representative's statement during the May 2009 hearing that the RO had stated in the June 2002 decision that hypertension was diagnosed in 1967.  The Board finds no diagnosis of hypertension in 1967.  The only entries in 1967 were for dental treatment and immunizations and those entries do not mention his blood pressure or hypertension.  This is compelling evidence that the Veteran was not diagnosed with hypertension in 1967 because his service treatment records encompass that entire year and include no such diagnosis.  

The statement in the June 2002 decision had to come from the January 2002 examination report.  The report lists the disabilities for which the Veteran was to be evaluated, and included hypertension.  It then included the Veteran's reported history of hypertension.  The examiner then listed hypertension in the diagnosis and noted that it was based on the Veteran's history and that he was taking hypertension medication.  This report is the last item of relevant evidence prior to the June 28, 2002 rating decision, it is clear that the only basis for the RO to state that hypertension had been diagnosed in 1967 was the Veteran's statement.  In turn, the January 2002 reference to a 1967 diagnosis had to have come only from the Veteran's report because there is no earlier evidence in the claims file mentioning a diagnosis of hypertension in 1967.  Therefore, the Board finds that the June 28, 2002 decision stating the date of diagnosis for hypertension as in 1967 has limited probative value when weighed against the objective medical evidence of record that does not show an actual diagnosis of hypertension in 1967.  

Although the Veteran is competent to report what a medical professional told him, the Board finds that his report of a 1967 diagnosis of hyperextension is of limited value.  Factors that go into this finding are not only the lack of any diagnosis of hypertension in the records covering the year 1967 - his service treatment records, but also the recording of his blood pressure in the 1969 separation examination accompanied by normal clinical evaluations in all categories that the Board would expect to find at least a mention of hypertension if he did have hypertension.  Another factor indicating that hypertension was not diagnosed in 1967 is the Veteran's actions immediately after service.  He filed a claim for VA benefits based on back, ankle, stomach, and nervous conditions but did not mention his blood pressure.  If he had any reason to believe that he had hypertension it does not follow that he would file a claim for benefits due to disability from these various conditions but not file a claim for benefits for disability due to hypertension.  In addition, in the April 1970 examination his blood pressure was reported to be 124 over 68, which does not fall within the parameters for hypertension specified in TL 00-07, the training letter for C&P cardiovascular examinations, and the examination cardiovascular findings do not identify any abnormality or that the Veteran complained of a history of hypertension.  The April 1970 examination is evidence against the claim.  For these reasons the Board finds the Veteran's report of a hypertension diagnosis in 1967 is not credible and all evidence that depends solely on his report to have limited probative value.  

His service treatment records are evidence against onset of hypertension, heart disease or tremors during active service because there is no mention of any symptoms of or treatment for any of these conditions and because he had a normal clinical evaluation for all related systems at separation from active service.  The April 1970 VA examination report, and for that matter his January 1970 claim tends to show that he did not have hypertension, heart disease, or tremors at that time and that he had no reason to believe that he had ever had hypertension or heart disease or tremors.  This follows because the examination report does not include any findings of those conditions and, given that the Veteran was seeking benefits based on disabilities at that time if he had any reason to believe that he had hypertension, heart disease, or tremors it is highly likely that he would have included mention of such in his claim.  Moreover, the Veteran was examined for the general "nervous condition" at that time so it follows that if he had tremors it would have been either found on examination or at least the Veteran would have reported the tremors.  

As to his reports that VA treated him for tremors and hypertension in May and June 1970, the Board finds those reports to be of little probative value.  As noted with regard to his claim of entitlement to service connection for a gastrointestinal disability, the June 3, 1970 letter sent to the Veteran specifically indicates that he was not eligible for treatment by VA.  The only 1970 evidence is that evidence associated with his claim for disability benefits; it is not evidence of treatment.  The Board finds this evidence more probative than the Veteran's statements decades later asserting such treatment.  Given these facts - which show not merely the absence of evidence of treatment but show that he was not eligible for VA treatment, the Board finds that the Veteran's current reports that he was treated for hypertension and tremors by VA in 1970 are not credible.  

The earliest mention of high blood pressure or hypertension found in the claims file is the June 1998 letter from Dr. J.L. and that statement was based on the Veteran's report.  There is no date of onset listed in that letter and in the context of the letter it is not a diagnosis by Dr. J.L. but merely a report from the Veteran.  Similarly, the first mention of heart disease is in the June 2001 evidence from Community Hospital.  Based on this evidence, and its timing, the Board concludes that the Veteran's hypertension and heart condition did not manifest within one year of separation from active service.  

Dr. J.L.'s 1998 letter referencing increasing tremors for the past eight years is some evidence against a finding that the tremors manifested within one year of separation from active service, almost twenty years earlier.  The lack of a date of onset coupled with the mention of eight years, which would put the increasing tremors more than twenty years after separation from active service, is so far removed from his active service that the Board finds it unlikely that the report would read as it does if the Veteran had any reliable knowledge that the tremors began during service or within a year of separation from active service.  Dr. B.D.'s report of the Veteran recently developing a neurological disorder with loss of motor ability in the right hand is not evidence favorable to a finding that his tremors are related to service.  The Veteran reported the tremors to two medical practitioners, Dr. B.D. and  Dr. J.L. but failed to provide a history that they related to service decades earlier.  The documents from 1998 and 2001 weigh against finding that the Veteran's tremors began during his active service or shortly thereafter because one would expect at least some mention of so long a history, if it existed, in at least one of these letters.  The absence of such a reference is evidence to consider against his claims.  

Based on the above discussion, the Board finds the evidence during service and immediately after service to be more probative than the statements made later by the Veteran many years later in the course of seeking disability benefits for hypertension, heart disease, or tremors.  This is because the earlier evidence is more contemporaneous to the facts at issue and thus not subject to the effects of time on accurately recalling the events during service and in the year after service.  The preponderance of the evidence is against granting service connection on a direct service connection theory of entitlement, including application of the presumption for chronic diseases, for hypertension, a heart condition, or tremors.  

Now the Board turns to a discussion of secondary service connection for heart disease, hypertension, and tremors.  The Veteran has submitted evidence from medical practitioners to support his  claims.  Dr. J.L.'s statement from November 2001, Dr. S.'s statement from October 2001, and Dr. B.'s statement from January 2003 are evidence favorable to the Veteran's claims because they express some relationship between his PTSD and the conditions.  As discussed below, those statements however are not sufficient evidence upon which to base a grant of service connection for his conditions.  

Dr. S. stated only that the Veteran's heart condition and hypertension could be related to anxiety and traumatic events.  This is a speculative conclusion.  Statements couched in such speculative language are not sufficient to establish service connection.  See. Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (explaining the lack of probative value of speculative medical opinions).  Furthermore, Dr. S. provides no rationale to support his conclusion; i.e., he does not explain how any data or medical principles led him to the conclusion stated.  His opinion is therefore afforded little probative weight.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 304 (2008) (concluding that a medical opinion with only facts and conclusions, i.e., without a rationale, is not entitled to any probative weight).  

Dr. B. does provide a non-speculative conclusion in that he states that it is more likely than not that the Veteran's heart condition and hypertension are related to his psychiatric symptoms.  The relevant part of Dr. B.'s statement is one sentence.  He does not provide any explanation regarding data or relevant date of onset or any other factors.  His opinion is a conclusion without supporting rationale.  As such, the Board affords the opinion very little probative weight.  Id.  

The statements from the registered nurse, R., the Vet Center psychologist, and Dr. J.L. are not persuasive because they leave too much for the Board to fill in to complete a statement that the Veteran's heart condition, hypertension, or tremors are proximately caused or aggravated by his PTSD.  Reports that the Veteran has some physical symptoms such as increasing heart rate or that his tremors are lessened with antianxiety medication require additional explanation to become statements of proximate cause or aggravation.  The Board does not have medical expertise and is not competent to determine that the lessening of tremors from treatment with antianxiety medication or that increasing heart rate or similar symptoms related to PTSD means that the Veteran's PTSD proximately caused or aggravated the Veteran's tremors, hypertension, or heart condition.  This was one of the reasons the Board remanded the Veteran's claims for further development and an examination to obtain competent medical evidence of a potential relationship between his PTSD and the disabilities for which he was seeking service connection.  

Nor are the articles, or abstracts of articles, provided by the Veteran in March 2004 sufficient to find that his PTSD proximately caused or aggravated his hypertension or heart condition.  This evidence is general and not specific to the Veteran's situation.  Although the Veteran has submitted this evidence as supportive of his claims of entitlement to service connection on a secondary service connection theory of entitlement, the Board affords it little probative weight for the reason stated.  As such, the evidence is insufficient to establish service connection for any of the claimed disabilities on a secondary service connection theory of entitlement.  Once again, the Board remanded this matter in October 2009 for an examination to obtain expert evidence of greater weight.  

Recognizing the deficiency in the medical statements and articles/abstracts just discussed, which were all of record when the appeal was before the Board in 2009, the Board remanded the matter at that time with instructions to provide relevant examinations and obtain probative opinions in the event that service connection for PTSD was established.  The AOJ followed those remand instructions but the Veteran did not attend the examinations.  Thus, the record remains lacking in evidence with probative value upon which to grant secondary service connection for tremors, hypertension or a heart condition.  

The Board has considered the Veteran's opinion that his heart condition, hypertension, and tremors are related to his service-connected PTSD.  He can report what he feels and observes, but this is a matter that requires medical expertise which he does not have.  Whether these conditions are caused or aggravated by PTSD is clearly not a simple question.  This is shown by the research articles that the Veteran submitted which indicate that any connection between psychiatric symptoms is speculative and that research in this area is in process.  His opinions in this regard are therefore not competent evidence.  

In summary, the preponderance of the evidence is against granting service connection for tremors, heart disease, or hypertension on direct (including presumptive) or secondary service connection theories of entitlement.  The evidence is against a finding that the conditions had onset during service or within one year of separation from active service.  There is no evidence of probative value showing proximate causation or aggravation of the conditions by service-connected PTSD.  Therefore, the appeal must be denied as to these issues.  There is no reasonable doubt to be resolved as to these issues.  


II.C.3.  Liver condition claim

The service treatment records and the 1970 VA examination report and associated records are evidence that the Veteran did not have a liver condition during active service or following his separation from active service.  There are no findings indicating that the Veteran has ever had a liver condition.  The 1970 VA examination was a detailed examination and included laboratory testing but contains no showing that any results were not within normal limits.  There is only the 1998 letter suggesting that his blood work should be looked at with regard to liver function.  That suggestion was not made due to any symptoms recorded by Dr. J.L. but rather Dr. J.L. made the suggestion in a cautionary manner in the context of treating the Veteran for upper extremity tremors and the Veteran's past medical history of heavy alcohol consumption for twenty-six years.  The letter is  not evidence that the Veteran had a liver condition at that time, let alone one that began during service.  

More importantly, the evidence is against a finding that the Veteran has had a liver condition at any time since he filed his claim for benefits in 2001.  The medical professional explained in the January 2002 examination report that there was no basis for diagnosing a liver condition.  As to the implied opinion from the Veteran that he has a liver condition, the Board finds that he is not competent to provide a diagnosis of a liver condition.  As is evident from the 1998 letter, a physician considering the state of the Veteran's liver because of his tremors and alcohol use history (not any specific organic finding) required laboratory results to make any diagnosis.  This leads the Board to the conclusion that diagnosing liver disease in this case requires medical expertise; expertise the Veteran does not have.  The Veteran has pointed to no competent medical evidence that it is at least as likely as not that he had liver disease or residuals of a liver injury at any time since he filed his claim in 2001.  

Again, the Board recognized that there was insufficient evidence to grant service connection for a liver condition when the matter was last before it in 2009 and recognized that even if service connection for PTSD was established, expert evidence was needed to establish service connection for a liver condition so it directed the AOJ to obtain such expert evidence.  Without evidence of a liver disorder that has existed at any since he filed his claim or may be related to his active service, evidence which was not obtained through no lack of effort on the part of VA, service connection for a liver condition cannot be granted.  As the preponderance of evidence is against a finding that he has the claimed disability, a liver disability, at any time since he filed his claim, the claim must be denied.  See Gilpin v. West, 155 F. 3d 1353  (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is met if the claimed disability is shown at any time during the pendency of the claim, even if it subsequently resolves).  There is no reasonable doubt to be resolved regarding this issue.  



(CONTINUED ON NEXT PAGE)



ORDER


The claim of entitlement to service connection for a stomach condition is reopened.  

Service connection for a stomach condition is denied.  

Service connection for a gastrointestinal disability (claimed as a stomach problem), to include gastroesophageal reflux disease (GERD), and to include as secondary to service connected posttraumatic stress disorder (PTSD), is denied. 

Service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Service connection for history of cardiac arrest with automatic implantable cardioverter defibrillator (ICD), to include as secondary to service-connected PTSD, is denied.

Service connection for a positional tremor, to include as secondary to service-connected PTSD, is denied.

Service connection for a liver condition, to include as secondary to service-connected PTSD, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


